Pee Cueiam.
1. There were several specific allegations of negligence set forth in the petition, but upon the trial the evidence did not support all of them. The court by its charge virtually and in effect submitted to the jury all the allegations of negligence contained in the petition. This error, under the particular facts of the case, was extremely prejudicial to the defendant, and requires another hearing of the case.
2. The other alleged errors of which complaint is made in the amendment to the motion for a new trial are not such as are likely to recur on another trial of the ease.

Judgment reversed.

Broyles, G. J., and Lulce and Bloodworth, JJ., concur.